Title: To James Madison from Robert Gamble, 7 March 1807
From: Gamble, Robert
To: Madison, James



Dear Sir,
Richmond 7th. March 1807

In consequence of engagements to a Considerable extent, which my Sons, John & Robert Gamble Junr. has made, with some of their Western Customers, to receive in payment, Cotton &c at New orleans, it is deemed necessary that my Son Robert (who returned from Europe last fall & forwarded you dispatches from Colo. Monroe on his arival), Shall immediately Set out for that place (New Orleans) through part of Tennessee & Kentucke
Presuming on the Multiplicity of business, your Official Situation involves you in, it is with reluctance, that I intrude on your time.  But the disturbed State of affairs in that part of the World, seems at this time especially to require that a young man, a Stranger to all, there, shall avail of introductory letters, from Some person, whose Standing, & Situation in life will give confidence & entitle to the Civilities, & even Protection, Should unfounded Circumstances require, for it would be unpleasant in the highest degree, to a youth, going on indispensibly Necessary business, to be the Subject, of the Slightest obloquy, or Suspicion.  Permit me to Solicit a few lines in his favor, to Some Character, or Characters in that part of the Country, introductory &c.  He will be accompanied by a young Gentleman also in the Mercantile line, named Robert Gwathmey, of respectable connections, property, & integrity, whose name I wish you to insert, in the same letters, you will be so obliging as to furnish.
Your attention to this request will be gratefully, appreciated & acknowledged, by Dear Sir, Your Obt. Servt.,

Ro: Gamble


(Robert. Gamble Junr. & Robert. Gwathmey) will Set out immediately on receipt of your letters, and go, direct on without delay.

